COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Simmie James Colson III v. The State of Texas

Appellate case number:    01-14-01020-CR

Trial court case number: 991804

Trial court:              185th District Court of Harris County

        The “Notice of Appearance and Designation of Lead Counsel for Appellant, Simmie
James Colson III” filed by Diogu Kalu Diogu does not comply with the requirements of Texas
Rule of Appellate Procedure 6.5. Pursuant to Rule 6.5, an attorney seeking to withdraw from
representing a party in the appellate court must file a motion seeking withdraw. TEX. R. APP. P.
6.5. A motion for leave to withdraw must contain (1) a list of current deadlines and settings in
the case; (2) the party’s name and last known address and telephone number; (3) a statement that
a copy of the motion was delivered to the party; and (4) a statement that the party was notified in
writing of the right to object to the motion. TEX. R. APP. P. 6.5(a). If an attorney substitutes for
the withdrawing attorney, the motion may instead contain only the substitute attorney’s name,
mailing address, telephone number, fax number, if any, and State Bar of Texas identification
number. TEX. R. APP. P. 6.5(d). In either instance, the motion must be delivered to the party in
person or mailed to the party at the party’s last known address by both certified and first-class
mail. TEX. R. APP. P. 6.5(b).
       The notice of appearance filed by Diogu Kalu Diogu fails to comply with Rule 6.5
because it was not filed by nor did it contain the signatures of purportedly withdrawing counsel
and it does not indicate that it has been delivered to the appellant. See TEX. R. APP. P. 6.5.
Accordingly, the Clerk of this Court is directed to STRIKE the notice. Any future filings
seeking withdrawal and substitution of counsel must comply with Texas Rule of Appellate
Procedure 6.5.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually       Acting for the Court


Date: November 3, 2015